
	
		II
		112th CONGRESS
		1st Session
		S. 647
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Mr. Baucus introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the conveyance of mineral rights by the
		  Secretary of the Interior in the State of Montana, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Montana Mineral Conveyance
			 Act.
		2.FindingsCongress finds that—
			(1)under section
			 503(a)(2) of the Department of the Interior and Related Agencies Appropriations
			 Act, 1998 (Public Law 105–83; 111 Stat. 1617), the Secretary of the Interior
			 has conveyed mineral rights in certain very large tracts of coal to the State
			 of Montana, the tracts of which lie as near as 3 or 4 miles east of the
			 Northern Cheyenne Indian Reservation;
			(2)development of
			 the coal tracts and other existing and proposed major developments of Federal,
			 State, and private energy resources in areas surrounding the Northern Cheyenne
			 Indian Reservation yield substantial public revenues to the State (including
			 political subdivisions of the State), thereby assisting the State (including
			 political subdivisions of the State) in addressing the impacts of the
			 development;
			(3)although the
			 Northern Cheyenne tribal community chronically suffers harsh economic
			 conditions and severe deficits in public services and facilities, the community
			 does not share in any significant portion of the public revenues generated by
			 surrounding energy development;
			(4)the Northern
			 Cheyenne Tribe has few, if any, sources of revenue available to address
			 development impacts;
			(5)in 2002, the
			 Tribe brought suit against the Secretary, asserting that the proposed
			 conveyances of the extensive Federal coal tracts to the State under the
			 Department of the Interior and Related Agencies Appropriations Act, 1998
			 (Public Law 105–83; 111 Stat. 1543) would violate—
				(A)several Federal
			 laws (including regulations); and
				(B)the Federal trust
			 responsibility to the Tribe;
				(6)subsequently, the
			 Tribe withdrew the suit described in paragraph (5) with prejudice, based in
			 substantial part on commitments that legislation substantially in the form of
			 this Act (and further legislation providing funding to the Tribe to address the
			 impacts of coal development in areas adjoining the Reservation) would be
			 introduced and pursued with support from the State, Great Northern Properties,
			 and others;
			(7)the Tribe asserts
			 that the Tribe retains claims against the United States arising from the
			 failure of the United States to acquire mineral rights underlying approximately
			 5,000 acres of Reservation land when the Reservation, at the direction of
			 Congress, was expanded eastward to the Tongue River in 1900, the mineral rights
			 of which, as of the date of enactment of this Act, are owned by Great Northern
			 Properties; and
			(8)if the
			 conveyances of mineral rights are carried out under this Act, the Tribe will
			 waive all legal claims against the United States arising from the longstanding
			 and continuing loss of the Tribe of mineral rights relating to the Reservation
			 land.
			3.DefinitionsIn this Act:
			(1)Cheyenne
			 tractsThe term Cheyenne tracts means the aggregate
			 tract of land that—
				(A)is located in the
			 eastern portion of the State within the boundaries of the Reservation;
				(B)comprises
			 approximately 5,000 acres;
				(C)is generally
			 depicted on the map entitled Cheyenne Coal Land Conveyance and
			 dated April 7, 2010; and
				(D)is comprised of
			 land located in—
					(i)T.
			 2 S., R. 44 E., sec. 17;
					(ii)T.
			 2 S., R. 44 E., sec. 19, E½ and
			 E½W½, Lots 1–4;
					(iii)T. 3 S., R. 44
			 E., sec. 5, S½ and
			 S½N½, Lots 1–4;
					(iv)T.
			 3 S., R. 44 E., sec. 7, E ½ and
			 E½W½, Lots 1–4;
					(v)T.
			 3 S., R. 44 E., sec. 9, N½, SW¼, and
			 W½SE¼, Lots 2–4;
					(vi)T.
			 3 S., R. 44 E., sec. 17;
					(vii)T. 3 S., R. 44
			 E., sec. 19, E½ and
			 E½W½, Lots 1–4; and
					(viii)T. 3 S., R. 44
			 E., sec. 21, N½, SW¼, and
			 SW¼ SE¼, Lots 1 and 2.
					(2)Federal
			 tractsThe term Federal tracts means the unleased
			 tracts of land that—
				(A)are located in
			 the State;
				(B)are located
			 outside of the boundaries of the Reservation;
				(C)consist of
			 approximately 5,000 acres;
				(D)are generally
			 depicted on the map entitled Federal Coal Land Conveyance and
			 dated March 18, 2011; and
				(E)are comprised of
			 land located in—
					(i)T.
			 3 S., R. 44 E., sec. 26, S½;
					(ii)T.
			 3 S., R. 44 E., sec. 34;
					(iii)T. 3 S., R. 45
			 E., sec. 30, E½SW¼ and
			 SE¼, Lots 1–4;
					(iv)T.
			 4 S., R. 44 E., sec. 2, S½N½ and
			 S½, Lots 1–4;
					(v)T.
			 6 N., R. 27 E., sec. 4, S½N½ and
			 S½, Lots 1–4;
					(vi)T.
			 6 N., R. 27 E., sec. 8;
					(vii)T. 6 N., R. 27
			 E., sec. 10;
					(viii)T. 6 N., R. 27
			 E., sec. 14; and
					(ix)T.
			 6 N., R. 27 E., sec. 22.
					(3)Great Northern
			 PropertiesThe term Great Northern Properties
			 means—
				(A)the Great
			 Northern Properties Limited Partnership, which is a Delaware limited
			 partnership; and
				(B)any successor to
			 the ownership interest of Great Northern Properties in any coal or iron that
			 underlies the Cheyenne tracts.
				(4)ReservationThe
			 term Reservation means the Northern Cheyenne Reservation.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(6)StateThe
			 term State means the State of Montana.
			(7)TribeThe
			 term Tribe means the Northern Cheyenne Tribe.
			4.Mineral rights
			 conveyances
			(a)In
			 generalNotwithstanding any other Federal law (including
			 regulations) that otherwise applies to the conveyance of any Federal coal
			 right, title, or interest, if Great Northern Properties conveys to the Tribe
			 all mineral interests of Great Northern Properties underlying the Cheyenne
			 tracts in accordance with this Act, the Secretary shall convey to Great
			 Northern Properties all right, title, and interest of the United States in and
			 to the coal underlying the Federal tracts.
			(b)ImmunitiesThe
			 mineral interests underlying the Cheyenne tracts conveyed to the Tribe under
			 subsection (a) shall not be subject to taxation by the State (including any
			 political subdivision of the State).
			5.Terms and
			 conditions of mineral conveyances
			(a)Waiver of legal
			 claimsIn return for the mineral conveyances under section 4(a),
			 the Tribe shall waive each claim relating to the failure of the United States
			 to acquire in trust for the Tribe as part of the Reservation the private
			 mineral interests underlying the Cheyenne tracts.
			(b)ConditionAs
			 a condition of the mineral conveyances by the Secretary under section 4(a), the
			 Tribe and Great Northern Properties shall jointly notify the Secretary in
			 writing that the Tribe and Great Northern Properties have agreed on a formula
			 for the sharing of revenue from coal produced from any portion of the Federal
			 tracts.
			(c)Completion of
			 mineral conveyancesNotwithstanding any other Federal law
			 (including regulations) that otherwise applies to the conveyance of any Federal
			 coal right, title, or interest, after satisfaction of the condition described
			 in subsection (b) and not later than 90 days after the date on which the
			 Secretary receives written notification under subsection (b), the mineral
			 conveyances under section 4(a) shall be completed in a single
			 transaction.
			(d)Rescission of
			 mineral conveyances
				(1)In
			 generalIf any portion of the mineral conveyances under section
			 4(a) is invalidated by a Federal district court, and the judgment of the
			 Federal district court is not vacated or reversed on appeal, the Secretary or
			 Great Northern Properties may rescind completely each mineral conveyance under
			 section 4(a).
				(2)EffectIf
			 the Secretary or Great Northern Properties carries out a rescission under
			 paragraph (1), the waiver of the Tribe under subsection (a) shall be considered
			 to be rescinded.
				6.Eligibility for
			 other Federal benefitsNo sums
			 or other benefits provided to the Tribe under this Act shall result in the
			 reduction or denial of any Federal services, benefits, or programs to the Tribe
			 or to any member of the Tribe to which the Tribe or member is entitled or
			 eligible because of—
			(1)the status of the Tribe as a federally
			 recognized Indian tribe; or
			(2)the status of the member as a member of the
			 Tribe.
			7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as are
			 necessary.
		
